

113 S1760 IS: Coast Guard Quality of Life Act
U.S. Senate
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1760IN THE SENATE OF THE UNITED STATESNovember 21, 2013Mr. Begich introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the statutory authorities of the Coast Guard to improve the quality of life for current and former Coast Guard personnel and their families, and for other purposes. 1.Short title; references to title 14, United States Code(a)Short titleThis Act may be cited as the
		  Coast Guard Quality of Life Act.(b)References to title 14, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 14, United States Code.2.Expedited reimbursement for medical goods and servicesNotwithstanding section 1085 of title 10, United States Code, or any other requirements under chapter 55 of that title providing for the reimbursement of inpatient or outpatient medical or dental care that the Department of Defense or a military department has provided to a member or former member of the Coast Guard or a dependent thereof, the Secretary of the department in which the Coast Guard is operating, in lieu of such reimbursement, shall transfer from funds appropriated for the operating expenses of the Coast Guard an amount determined by the Board of Actuaries to represent the value of care that the Department of Defense or a military department shall provide, during the fiscal year in which funds are made available, to a member or former member of the Coast Guard or a dependent thereof.3.Flag officers; determination of unfitness(a)In generalSubchapter D of chapter 11 is amended by adding at the end the following:316.Flag officers; determination of unfitnessWhen the Coast Guard is not operating as a service in the Navy—(1)section 1216(d) of title 10 shall not apply with respect to any member who is a flag officer being processed for retirement by reason of age or length of service; and(2)the Secretary may, with respect to any member who is a flag officer being processed for retirement by reason of age or length of service—(A)retire such member under section 1201 of title 10;(B)place such member on the temporary disability retired list under section 1202 of title 10; or(C)separate such member from the Coast Guard under section 1203 of title 10;by reason of unfitness to perform the duties of the flag officer’s office, grade, rank, or rating without approval by the Secretary of Defense or the recommendation of the Assistant Secretary of Defense for Health Affairs..(b)Conforming amendmentThe table of contents for subchapter D of chapter 11 is amended by adding at the end, the following:316. Flag officers; determination of fitness..4.Coast Guard remission of indebtedness(a)In generalSection 461 is amended to read as follows:461.Remission of indebtednessThe Secretary or the Secretary’s designee may have remitted or cancelled any part of a person's indebtedness to the United States or any instrumentality of the United States if—(1)the indebtedness was incurred while the person served on active duty as a member of the Coast Guard; and(2)the Secretary or the Secretary’s designee considers remitting or cancelling any part of the indebtedness to be in the best interest of the United States..(b)Technical amendmentThe table of contents for chapter 13 is amended by striking the item relating to section 461 and inserting the following:461. Remission of indebtedness..5.Coast guard family support and child care(a)Section redesignations(1)Reimbursement for adoption expensesChapter 13 of part I is amended by redesignating section 514 as section 541.(2)Child development servicesChapter 13 of part I is amended by redesignating section 515 as section 552.(b)General provisionsPart I is amended by inserting before section 541, as redesignated, the following:14Coast Guard family support and child care authoritiesAGeneral provisions531.Work-life policies and programsThe Commandant is authorized—(1)to establish a program for the purpose of developing and promulgating policies that promote or  support the well-being of Coast Guard active duty, reserve, and civilian personnel, and their families;(2)to implement and oversee the policies under paragraph (1) as the Commandant considers necessary; and(3)to perform such other duties as the Commandant considers necessary to promote or support the well-being of Coast Guard active duty, reserve, and civilian personnel, and their families.532.Surveys of Coast Guard families(a)AuthorityNotwithstanding any other provision of law, the Commandant, in order to determine the effectiveness of Federal programs that promote or support the well-being of Coast Guard active duty, reserve, and civilian personnel, and their families, may survey—(1)any Coast Guard active duty, reserve, or civilian personnel;(2)any retired Coast Guard member or civilian personnel;(3)the immediate family of any member or personnel described under paragraph (1) or paragraph (2); and(4)any survivor of a deceased member.(b)Voluntary participationParticipation in any survey conducted under this section shall be voluntary.(c)Federal recordkeepingWith respect to a survey authorized under subsection (a) that includes a person referred to in that subsection who is not an employee of the United States or is not otherwise considered an employee of the United States for the purposes of section 3502(3)(A)(i) of title 44, the person shall be considered an employee of the United States for the purposes of that section.BCoast guard family support.(c)Coast Guard family supportPart I is amended by inserting after section 541, as redesignated, the following:542.Education and training opportunities for Coast Guard spouses(a)Tuition assistance; education and trainingThe Commandant may provide, subject to the availability of appropriations, tuition assistance to an eligible spouse of a member of the Coast Guard in achieving—(1)the education and training required for a degree or credential, that expands employment and portable career opportunities for the spouse,  at an accredited college, university, or technical school in the United States; or(2)the education prerequisites and professional licensure or credentialing required by a government or government-sanctioned licensing body for an occupation that expands employment and portable career opportunities for the spouse.(b)DefinitionsFor the purposes of this section—(1)Eligible spouse(A)In generalThe term eligible spouse means the spouse of a member of the Coast Guard who is serving on active duty, including a spouse who receives transitional support in the case of such a member who is discharged due to domestic violence.(B)ExclusionsThe term eligible spouse does not include—(i)a person who is married to, but legally separated from, a member of the Coast Guard under court order or statute of any State or territorial possession of the United States; or(ii)a person who is eligible for tuition assistance as a  member of the armed forces.(2)Portable career opportunitiesThe term portable career opportunities includes an occupation requiring education, training, or both, that results in a credential that is recognized by an industry, profession, or specific type of business.543.Youth sponsorship initiatives(a)In generalThe Commandant is authorized to establish, within any Coast Guard unit, an  initiative to help integrate into new communities the dependent children of members of the Coast Guard when the members receive permanent change of station orders.(b)Description of initiativeA youth sponsorship initiative under this section shall—(1)apply to a dependent child who resides in the new community due to a permanent change of station order;(2)provide for the involvement of a dependent child of a member of the Coast Guard in the dependent child's new Coast Guard community; and(3)primarily focus on children in their preteen and teenage years..(d)Coast Guard child care(1)In general; definitionsPart I is amended by inserting before section 552, as redesignated, the following:CCoast Guard child care551.DefinitionsIn this subchapter:(1)Child abuse and neglectThe term child abuse and neglect has the meaning given the term in section 3 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note).(2)Child development center employeeThe term child development center employee means a civilian employee of the Coast Guard who is employed to work in a Coast Guard child development center regardless of whether the employee is paid from appropriated or nonappropriated funds.(3)Coast Guard child development center(A)In generalThe term Coast Guard child development center means a facility on Coast Guard property or on property under the jurisdiction of the commander of a Coast Guard unit, at which child care services are provided for members of the Coast Guard.(B)ExclusionsThe term Coast Guard child development center does not include a child care services facility for which space is allotted under section 590 of title 40.(4)Competitive service positionThe term competitive service position means a position in the competitive service (as defined in section 2102(a)(1) of title 5).(5)Family home daycareThe term family home daycare means home-based child care services provided for a member of the Coast Guard by an individual who—(A)is certified by the Commandant as qualified to provide home-based child care services; and(B)provides home-based child care services on a regular basis  in exchange for monetary compensation..(2)Child development services(A)Sense of CongressIt is the sense of the Congress that the amount of appropriated funds available during a fiscal year for operating expenses for Coast Guard child development services should be, at a minimum, not less than the amount of child development center fee receipts that are estimated to be collected by the Coast Guard during that fiscal year.  In this subparagraph, the term child development center fee receipts means those nonappropriated funds derived from fees paid by members of the Coast Guard for child care services provided at Coast Guard child development centers.(B)HeadingsSection 552, as redesignated, is amended—(i)in subsection (a), by inserting In general.— before The Commandant;(ii)in subsection (b)(1), by inserting Funding for child development services.— before The Commandant;(iii)in subsection (b)(2)(A), by inserting Parent fees.— before The Commandant;(iv)in subsection (b)(2)(B), by inserting Waiver authority.— before Fees to be charged; and(v)in subsection (b)(2)(C), by inserting Fee collection and use.— before The Commandant.(3)Child development center standards and inspectionsPart I is amended—(A)in section 552, as redesignated—(i)by striking subsections (c) and (e); and(ii)by redesignating subsection (d) as subsection (c); and(B)by adding after section 552, as redesignated, the following:553.Child development center standards and inspections(a)Early childhood development standardsThe Commandant shall require that each child development center meets applicable health and safety standards.(b)Safety standardsThe Commandant shall require that each child development center under this subchapter meets such safety standards as the Commandant considers appropriate to ensure the health, safety, and welfare of the children and employees at the child development center.(c)InspectionsThe Commandant shall provide for regular and unannounced inspections of each child development center under this subchapter to ensure compliance with this section.(d)National reporting(1)In generalThe Commandant shall maintain and publicize a means by which an individual can report—(A)any suspected violation of—(i)standards of operation;(ii)health or safety standards; or(iii)other law or standards;(B)any suspected child abuse or neglect; or(C)any other deficiency at a Coast Guard child development center or in family home daycare.(2)Anonymous reportingThe Commandant shall ensure that a report under paragraph (1) can be made anonymously if so desired by the individual making the report.(3)ProceduresThe Commandant shall establish procedures for investigating a report under paragraph (1)..(4)Additional child care provisionsPart I is amended by adding after section 553 the following:554.Child development center employees(a)Training(1)In generalThe Commandant shall prescribe a training program for Coast Guard child development center employees.  Satisfactory completion of the training program shall be a condition of employment for an employee of a Coast Guard child development center.  The Commandant shall require each employee complete the training program not later than 6 months after the date that the employee is employed as a Coast Guard child development center employee.(2)Minimum requirementsThe training program shall include, at a minimum, instruction in the following:(A)Early childhood development.(B)Activities and disciplinary techniques appropriate to children of different ages.(C)Child abuse and neglect prevention and detection.(D)Cardiopulmonary resuscitation and other emergency medical procedures.(3)Use of department of defense programsThe Commandant may use Department of Defense training programs on a reimbursable or nonreimbursable basis, for purposes of complying with the requirements of this subsection.(b)Training and curriculum specialists(1)Specialist requiredThe Commandant shall require that at least 1 employee at each Coast Guard child development center be a specialist in training and curriculum development with appropriate credentials and experience.(2)DutiesThe duties of the  employee under paragraph (1) shall include the following:(A)Special teaching activities at the Coast Guard child development center.(B)Daily oversight and instruction of other child care employees at the Coast Guard child development center.(C)Daily assistance in the preparation of lesson plans.(D)Assisting with child abuse and neglect prevention and detection at the Coast Guard child development center.(E)Advising the director of the Coast Guard child development center on the performance of the other child care employees.(3)Competitive serviceEach employee under paragraph (1) shall be an employee in a competitive service position.555.Parent partnerships with child development centers(a)Parent boards(1)FormationThe Commandant shall require that there be formed at each Coast Guard child development center a board of parents, to be composed of parents of children attending the center.(2)FunctionsEach parent board shall—(A)meet periodically with the staff and the commander of the unit served by the center at which the parent board is formed, for the purpose of discussing problems and concerns; and(B)be responsible, together with the staff of that center, for coordinating the parent participation initiative required under subsection (b).(3)FACAA board of parents under this subsection shall not be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(b)Parent participation initiative(1)In generalThe Commandant is authorized to establish a parent participation initiative at each Coast Guard child development center to encourage and facilitate parent participation in educational and related activities at the center.(2)Fee reduction authorityThe Commandant, in the case of a parent who participates in an initiative adopted under paragraph (1), may establish fees at a lower rate than charged under section 552(b)(2)(A) for that parent..(e)Commandant; general powersSection 93(a)(7) is amended by inserting , and to eligible spouses under section 542, after Coast Guard.(f)Technical and conforming amendments(1)Section 652 of the National Defense Authorization Act for Fiscal Year 1993 (14 U.S.C. 514 note) is amended by striking section 514 each place it appears and inserting section 541.(2)The table of contents for part I of title 14 is amended—(A)by striking the item relating to section 514;(B)by striking the item relating to section 515; and(C)by adding after the item relating to section 518  the following:Chapter 14. Coast Guard family support and child care authoritiesSubchapter A. General provisions531. Work-life policies and programs.532. Surveys of Coast Guard familiesSubchapter B. Coast Guard family support541. Reimbursement for adoption expenses.542. Education and training opportunities for Coast Guard spouses.543. Youth sponsorship initiatives.Subchapter C. Coast Guard child care551. Definitions.552. Child development services.553. Child development center standards and inspections.554. Child development center employees.555. Parent partnerships with child development centers..6.Tuition assistance program coverage of textbooks and other educational materialsSection 93(a)(7), as amended by section 5(e) of this Act, is further amended by inserting and those textbooks, manuals, and other materials required as a part of such training or courses of instruction after correspondence courses,.7.Officer evaluation reports(a)Assessment requiredNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall provide the Committee on Commerce, Science, and Transportation of the Senate and the Committee  on Transportation and Infrastructure of the House of Representatives a written assessment of the Coast Guard’s current officer evaluation reporting system.(b)Contents of assessmentThe assessment required under subsection (a) shall include, at a minimum, an analysis of—(1)the extent to which the Coast Guard’s current officer evaluation reports differ in length, form, and content from the officer fitness reports used by the Navy and other branches of the armed forces;(2)the extent to which such differences are the result of  inherent differences in the Coast Guard and the Navy,  and in the Coast Guard and other branches of the armed forces;(3)the feasibility of better aligning and conforming the Coast Guard’s officer evaluation reports with the  officer fitness reports of the Navy and other branches of the armed forces; and(4)the costs and benefits of such improved alignment and conformity, including with respect to Coast Guard administrative efficiency and the Coast Guard’s statutory mission of defense readiness, including when operating as a service in the Navy.8.Housing choices for Coast Guard families with special medical needs(a)Section redesignationsChapter 18 of part I is amended—(1)by redesignating section 685 as section 682;(2)by redesignating section 687 as section 683; and(3)by redesignating section 688 as section 684.(b)Housing choices for Coast Guard families with special medical needsChapter 18 of part I is amended by adding at the end the following:685.Housing choices for Coast Guard families with special medical needsThe remoteness or driving distance from a hospital of an area shall not be the basis, in policy, for preventing a member of the Coast Guard with a dependent with special medical needs, such as diabetes, asthma, or moderate disabilities, from residing in a particular area, unless the Commandant has determined that such needs cannot be sufficiently met with appropriate services while residing in that area..(c)Technical and conforming amendments(1)Section 682(b), as redesignated, is amended by striking section 687 and inserting section 683.(2)The table of contents for part I of title 14 is amended—(A)by striking the item relating to section 685;(B)by striking the item relating to section 687;(C)by striking the item relating to section 688; and(D)by adding after the item relating to section 681  the following:682. Conveyance of real property.683. Coast Guard Housing Fund.684. Reports.685. Housing choices for Coast Guard families with special medical needs..9.Authority to construct Coast Guard child development center facilities(a)General authoritySection 681 is amended—(1)in subsection (a)—(A)by striking housing or military unaccompanied housing, and inserting housing, military unaccompanied housing, or Coast Guard child development center facilities,; and(B)by adding at the end the following:(3)Coast Guard child development center facilities.; and(2)in subsection (b), by striking housing or military unaccompanied housing and inserting housing, military unaccompanied housing, or Coast Guard child development center facilities.(b)Conveyance of real propertySection 682, as redesignated, is amended—(1)in subsection (a), by striking housing and military unaccompanied housing and inserting housing, military unaccompanied housing, and Coast Guard child development center  facilities;(2)in subsection (b)(1), by striking housing and military unaccompanied housing and inserting housing, military unaccompanied housing, and Coast Guard child development center facilities; and(3)in subsection (b)(2), by striking housing or military unaccompanied housing and inserting housing, military unaccompanied housing, or Coast Guard child development center facilities.(c)Coast Guard housing fundSection 683, as redesignated, is amended—(1)in subsection (b)(2), by striking housing or military unaccompanied housing and inserting housing, military unaccompanied housing, or Coast Guard child development center facilities;(2)in subsection (b)(3), by striking housing and military unaccompanied housing and inserting housing, military unaccompanied housing, and Coast Guard child development center facilities; and(3)in subsection (c), by striking housing and military unaccompanied housing and inserting housing, military unaccompanied housing, and Coast Guard child development center facilities.(d)DefinitionsSection 680 is amended—(1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (6), respectively;(2)by inserting before paragraph (2), as redesignated, the following:(1)The term Coast Guard child development center facilities means buildings and ancillary supporting facilities constructed and maintained by the Coast Guard to provide child care services for members of the Coast Guard.;(3)in paragraph (2), as redesignated, by striking housing and military unaccompanied housing and inserting housing, military unaccompanied housing, and Coast Guard child development center facilities; and(4)in paragraph (3), as redesignated, by striking housing and military unaccompanied housing and inserting housing, military unaccompanied housing, and Coast Guard child development center facilities.10.Post-service maritime employment opportunities(a)Merchant marine post-Service career opportunitiesNot later than 180 days after the date of enactment of this Act, the Commandant shall take steps to promote better awareness, on an ongoing basis, among Coast Guard personnel regarding post-service use of Coast Guard training, education, and practical experience as qualifying experience in satisfaction of requirements for merchant mariner credentials under section 11.213 of title 46, Code of Federal Regulations.(b)Timely provision of sea service lettersChapter 11 of title 14, United States Code, is amended by inserting after section 427 the following:428.Timely provision of sea service lettersA member of the Coast Guard who retires or separates from the Service and who is eligible to receive a sea service letter shall be provided such sea service letter, at the member's request, on or before the member's retirement or separation date..(c)Technical and conforming amendmentsThe table of contents for chapter 11 of title 14 is amended by inserting after the item relating to section 427 the following:428. Timely provision of sea service letters..11.Retired service members and family members serving on advisory committees(a)In generalChapter 17 is amended by adding at the end the following:679.Retired service members and family members serving on advisory committeesA committee within the Coast Guard that advises or assists the Coast Guard in the performance of any function that affects members of military families and includes in its membership a retired Coast Guard member or a member of a military family shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.) solely because of such membership..(b)Technical amendmentThe table of contents for chapter 17 is amended by inserting after the item relating to section 678 the following:679. Retired service members and family members serving on advisory committees..